[Cite as Ferguson v. Toledo Correctional Inst., 2010-Ohio-5828.]

                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




GEOFFREY FERGUSON

       Plaintiff

       v.

TOLEDO CORRECTIONAL INSTITUTION

       Defendant
       Case No. 2010-01891-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Geoffrey Ferguson, an inmate incarcerated at defendant,
Toledo Correctional Institution (TCI), filed this action alleging his personal property was
stolen on October 1, 2009 as a proximate cause of negligence on the part of TCI staff in
unlocking his cell thereby facilitating theft attempts. Plaintiff seeks recovery of damages
in the amount of $467.82, the stated replacement cost of his stolen property items. The
$25.00 filing fee was paid and plaintiff requested reimbursement of that cost along with
his damage claim.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for plaintiff’s
property loss, but asserting plaintiff’s damage award should be limited to $399.00.
Defendant submitted a document signed by plaintiff acknowledging his agreement to
accept a damage award of $399.00
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)       This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
      {¶ 4} 2)     Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
      {¶ 5} 3)     Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
      {¶ 6} 4)     Plaintiff must produce evidence which affords a reasonable basis for
the conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
      {¶ 7} 5)     In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, as to any
essential issue in the case, he fails to sustain the burden as to such issue. Landon v.
Lee Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
      {¶ 8} 6)     Defendant, when it retains control over whether an inmate’s cell door
is to be open or closed, owes a duty of reasonable care to inmates who are exclusively
forced to store their possessions in the cell when they are absent from the cell. Smith v.
Rehabilitation and Correction (1978), 77-0440-AD.
      {¶ 9} 7)     Negligence on the part of defendant has been shown in respect to
the issue of property protection. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD. Plaintiff has proven damages in the amount of $339.00.
      {¶ 10} 8)    The $25.00 filing fee may be reimbursed as compensable costs
pursuant to R.C. 2335.19.      See Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.


                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us
GEOFFREY FERGUSON

        Plaintiff

        v.

TOLEDO CORRECTIONAL INSTITUTION

        Defendant
        Case No. 2010-01891-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $424.00, which includes the filing fee. Court costs are
assessed against defendant.




                                          DANIEL R. BORCHERT
                                          Deputy Clerk

Entry cc:

Geoffrey Ferguson, #565-845               Gregory C. Trout, Chief Counsel
2001 E. Central Avenue                    Department of Rehabilitation
Toledo, Ohio 43608                        and Correction
                                          770 West Broad Street
                                          Columbus, Ohio 43222
RDK/laa
6/23
Filed 8/3/10
Sent to S.C. reporter 11/23/10